Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2022/0255670).

Regarding claim 1, Zhang discloses 
An apparatus for wireless communication at a first device, comprising: memory; and at least one processor coupled to the memory, the memory and the at least one processor and the memory configured to (Fig. 11): 
transmit a first state of a multiple bit new data indicator (NDI) for a first packet, the multiple bit NDI indicating more than two different states for indicating a new packet (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB; ¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs); 
transmit the first packet (¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS); 
transmit a second state of the multiple bit NDI for a second packet, the second state being different than the first state (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB); ¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs; ¶ [0152]: when L=3, the three bits in the second bit are NDI bits, and a bit status of the first bit is used to indicate HARQ process numbers of the three TBs); and transmit the second packet (¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS).
Regarding claim 10 referring to claim 1, Zhang discloses A method of wireless communication at a first device, comprising: ... (See the rejection for claim 1).

Regarding claim 19, Zhang discloses 
An apparatus for wireless communication, with a first device, at a second device, comprising: memory; and at least one processor coupled to the memory, the at least one processor and the memory configured to (Fig. 10): 
receive a first state of a multiple bit new data indicator (NDI) for a first packet, the multiple bit NDI indicating more than two different states for indicating a new packet (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB; ¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs); 
receive the first packet (¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS); 
receive a second state of the multiple bit NDI for a second packet, the second state being different than the first state (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB); ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs; ¶ [0152]: when L=3, the three bits in the second bit are NDI bits, and a bit status of the first bit is used to indicate HARQ process numbers of the three TBs); and transmit the second packet (¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS).
Regarding claim 27 referring to claim 19, Zhang discloses A method of wireless communication, with a first device, at a second device, comprising: ... (See the rejection for claim 19).

Regarding claims 2, 11, 20, and 28, Zhang discloses 
wherein the memory and the at least one processor are further configured to: rotate the multiple bit NDI through the more than two different states to indicate different packets (¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs; ¶ [0152]: when L=3, the three bits in the second bit are NDI bits, and a bit status of the first bit is used to indicate HARQ process numbers of the three TBs; ¶ [0153]: when L=4, the three bits in the second bit are NDI bits corresponding to three TBs in the four TBs, and a bit status of the first bit is used to indicate an NDI bit corresponding to one TB in the four TBs other than the three TBs corresponding to the NDI bits). 

Regarding claims 3, 12, 21, and 29, Zhang discloses 
wherein the memory and the at least one processor are further configured to: transmit (receive for claim 21 and 29) a third state of the multiple bit NDI for a third packet, the third state being different than the first state and the second state; and transmit the third packet (based on the third state of the multiple NDI for claim 21 and 29)  (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB); ¶ [0153]: when L=4, the three bits in the second bit are NDI bits corresponding to three TBs in the four TBs, and a bit status of the first bit is used to indicate an NDI bit corresponding to one TB in the four TBs other than the three TBs corresponding to the NDI bits ¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS). 

Regarding claims 4, 13, and 22, Zhang discloses 
wherein the memory and the at least one processor are further configured to transmit (receive for claim 22) the multiple bit NDI in downlink control information or sidelink control information (that comprises the multiple bit NDI for claim 13) (¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs).

Regarding claims 5, 14, 23, and 30, Zhang discloses 
wherein the memory and the at least one processor are further configured to: transmit (receive for claims 23 and 30) one or more retransmissions (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB; ¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS) of at least the first packet (¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs) or the second packet (¶ [0152]: when L=3, the three bits in the second bit are NDI bits, and a bit status of the first bit is used to indicate HARQ process numbers of the three TBs).

Regarding claims 6, 15 and 24, Zhang discloses 
wherein the first packet (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB; ¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs; ¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS)) and the second packet are initial transmissions (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB; ¶ [0148]: The network device sends the downlink control information to a terminal device, where the downlink control information includes a first bit and a second bit, the first bit includes seven bits, and the second bit includes three bits; ¶ [0152]: when L=3, the three bits in the second bit are NDI bits, and a bit status of the first bit is used to indicate HARQ process numbers of the three TBs; ¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS)).

Regarding claims 7 and 16, Zhang discloses 
wherein the second packet (¶ [0175]: The network device sends the L TBs based on a determined HARQ process number of each TB in the L TBs, determined NDI information of each TB in the L TBs, and the index of the MCS) is a retransmission of the first packet (¶ [0078]: It should be noted that the NDI information indicates whether the TB scheduled by the downlink control information is a newly transmitted TB or a retransmitted TB); ¶ [0151]: when L=2, two bits in the second bit are NDI bits, and a bit status of one bit other than the two NDI bits in the second bit and a bit status of the first bit are used to indicate HARQ process numbers of the two TBs).

Regarding claims 8, 17, and 25, Zhang discloses 
wherein the multiple bit NDI indicates a hybrid automatic repeat request (HARQ) transmission attempt (¶ [0157]: the network device may determine that L=2, the second bit includes three bits in total, and two bits in the second bit are NDI bits. Therefore, NDI information of two TBs may be determined based on the two NDI bits. A bit status of one bit other than the two NDI bits in the second bit and the bit status of the first bit are used to indicate HARQ process numbers of the two TBs. Therefore, any HARQ process numbers may be indicated as the HARQ process numbers of the three TBs. This implements flexible downlink control information scheduling).

Regarding claims 9, 18, and 26, Zhang discloses 
wherein the multiple bit NDI comprises a combination of a first set of bits and a second set of bits, the first set of bits indicating a packet and the second set of bits indicating the HARQ transmission attempt (¶ [0157]: the network device may determine that L=2, the second bit includes three bits in total, and two bits in the second bit are NDI bits. Therefore, NDI information of two TBs may be determined based on the two NDI bits. A bit status of one bit other than the two NDI bits in the second bit and the bit status of the first bit are used to indicate HARQ process numbers of the two TBs. Therefore, any HARQ process numbers may be indicated as the HARQ process numbers of the three TBs. This implements flexible downlink control information scheduling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2017/0026297) discloses “Such a new TB transmission may be indicated, in some examples, through a two-bit NDI indicator, which may map to the four different permutations for a new TB transmission. In other examples, a rule may be established such that if L(i)-L′(i) is smaller than certain threshold, a new TB will not be transmitted on the layer even if NDI indicates a new TB is to be transmitted” (¶ [0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466